DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 05/13/2021 has been entered. Claims 1-4, 6-9, 11-17, 19 remain pending in the application. Applicant’s amendments to the drawings have overcome the objections as previously set forth in the Non-final rejection mailed 03/15/201. 
Claim Objections
Claim(s) 4/14 is/are objected to because of the following informalities: 
 “and positioned adjacent ends of said planting bed” should be changed to read-- and positioned at adjacent ends of said planting bed --.
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-3, 6-8,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et a. (US20120174478A1-Herein Chen) in view of Gross (US20190372513A1-Herein Gross).
Regarding claim 1:

A plant growing apparatus, comprising:  2(Abstract and Figures)
a framework;  3(Figures 2,4,5 Reference 12a)
a solar assembly coupled to said framework at a predetermined angle, (Figure 2,4,5 Reference 21, see angle at which solar assembly 21 is at)
said solar 4assembly including at least one solar panel operable to receive solar 5energy; (Figures 2,4,5 Reference 21 receives sunlight 90, para0010)
 6a planting bed coupled to said framework; (Figures 2,4,5, see the planting beds that receive plants 91)
 and 7a lighting assembly electrically connected to said at least one solar panel and 8operably directed to emit light toward said planting bed. (Figures 2,4,5, Reference 5, para0036)
a watering assembly having a misting conduit in fluid communication with a water 10source (Figure 4,5, Reference 3, para0033, ln 5-7)
and positioned proximate said at least one solar panel (Figure 4,5 Reference 3 is positioned proximate to solar panel 21 by being within a close vicinity of one another and housed together within the same greenhouse structure 12a)
and 11defining an aperture;  12(Figures 2,4,5 Reference 5, See aperture through which the water is released)
wherein said lighting assembly 2includes an interchangeable light coloring panel that produces light of a predetermined wavelength. (para0021,0036)
Chen doesn’t explicitly teach:
Wherein the solar panel is a photovoltaic panel 
A water assembly having a misting conduit in fluid communication with a water source and positioned adjacent said at least one solar panel and defining an aperture; 
A water pump electrically connected to said misting conduit and operable to force water through said aperture when actuated. 
Gross, in a related art of solar panels, teaches:
A solar assembly including at least one solar photovoltaic panel to receive solar energy; (Figure 17, Reference 770, para0002,0007,0060,0058)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the solar panels of Chen with the photovoltaic panels as taught by Gross to allow the plant growing apparatus to be self-powered without any external source of power (Gross-para0060). 
Chen doesn’t teach but Gross further teaches:
A water assembly having a misting conduit in fluid communication with a water source (Figure 17, Ref 1790, the reference teaches that 1790 is in fluid communication with a water source (rain water that is captured))
and positioned adjacent said at least one solar panel and defining an aperture; (see how 1790 is positioned adjacent to the solar panel 770, the reference also teaches that the water is released from 1790 onto the panel surface 722 for cleaning which includes release through an aperture)
A water pump electrically connected to said misting conduit and operable to force water through said aperture when actuated. (Fig 17, Ref 1792, para0058-0059)


=
    PNG
    media_image1.png
    362
    500
    media_image1.png
    Greyscale

Regarding claim 2:
Chen as modified by Gross teach claim 1. Chen further teaches:
wherein said framework includes:  2a mounting member having an elongate and linear configuration positioned along a 3ground surface; (Figure 2, 4, 5, see columnar supports positioned on insides of Reference 11,22 mounting the structure together)
and 4a plurality of support members each having a first end coupled to said mounting 5member and spaced apart from one another, respectively, (Figure 2, 4, 5, Reference 7a, para0037)
and extending away from said mounting member at said predetermined angle. (Figures 2,4,5 support members 7a extend from mounting member at predetermined angle)
Regarding claim 3:
Chen as modified by Gross teach claim 2. Chen as modified by Gross further teaches:
wherein at least one solar 2panel (photovoltaic panels of Gross modified above) includes a plurality of solar panels (photovoltaic panels of Gross modified above) coupled to said framework at said 3predetermined angle, (Chen: Figures 2,4,5 Reference 21, see how there are at least three solar panels coupled to framework at predetermined angle)
each solar panel (photovoltaic panels of Gross modified above)  being coupled to adjacent support members of said plurality of support members. (Chen: Figures 2,4,5 see how the solar panels 21 are coupled to adjacent support members 7a of the plurality of support members)
Regarding claim 6:
Chen as modified by Gross teach claim 1. Chen doesn’t teach but Gross further teaches:
further comprising a wiper 2assembly operably coupled to said at least one photovoltaic panel, (para0058,0059 “cleaning assembly”)
said wiper assembly 3including a pulley system (Figure 17, Reference 780)
and a wiper blade movable along said at least one photovoltaic panel (Figure 17, Reference 1710)
when said pulley system is actuated (para0058, 0059 “cleaning motor”).

Regarding claim 7:
Chen as modified by Gross teach claim 6. Chen doesn’t teach but Gross further teaches:
wherein said pulley system includes:  3a first reel member operably coupled to a first end of said at least one photovoltaic 4panel; (Figure 17, top reel members 780 positioned on first end of 720)
 5a second reel member operably coupled to a second end of said at least one 6photovoltaic panel;  7(Figure 17, top reel members 780 positioned on second end of 720)
a reel motor electrically coupled to said first reel member; (para0058, 0059 “cleaning motor”)
and a pulley cable having a continuous construction and movably extending between said 9first reel member and said second reel member and operable when said reel 10motor is actuated. (Figure 17, Reference 1720, para0058-0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the solar panels of Chen such that it comprises a wiper assembly as taught by Gross to remove dust and debris off the PV panel to maximize efficiency (Gross-para0058,0059). 
Regarding claim 8:
Chen as modified by Gross teach claim 7. Chen doesn’t teach but Gross further teaches:
wherein said wiper blade is 2continuously movable back and forth between said first end and said second end of said at 3least one photovoltaic panel when said reel motor is actuated  (Figure 17, Reference 1710, para0058-0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the solar panels of Chen such that it comprises a wiper assembly as taught by Gross to remove dust and debris off the PV panel to maximize efficiency (Gross-para0058,0059). 
Regarding claim 9:
Chen as modified by Gross teach claim 1. Chen further teaches:
wherein said lighting assembly (Figures 2,4,5, Reference 5) is coupled to a bottom side of said solar panel (Figures 2,4,5 Reference 21)
Regarding claim 11:
Chen teaches:
A plant growing apparatus, comprising:  2(Abstract and Figures)
a framework;  3(Figures 2,4,5 Reference 12a)
a solar assembly coupled to said framework at a predetermined angle, (Figure 2,4,5 Reference 21, see angle at which solar assembly 21 is at)
said solar 4assembly including at least one solar panel operable to receive solar 5energy; (Figures 2,4,5 Reference 21 receives sunlight 90, para0010)
 6a planting bed coupled to said framework; (Figures 2,4,5, see the planting bed that receive plants 91 in area 10)
 and 7a lighting assembly electrically connected to said at least one solar panel and 8operably directed to emit light toward said planting bed. (Figures 2,4,5, Reference 5, para0036)
wherein said lighting assembly 2includes an interchangeable light coloring panel that produces light of a predetermined wavelength. (para0021,0036)
a watering assembly having a misting conduit in fluid communication with a water 10source (Figure 4,5, Reference 3, para0033, ln 5-7)
and positioned proximate said at least one solar panel (Figure 4,5 Reference 3 is positioned proximate to solar panel 21 by being within a close vicinity of one another and housed together within the same greenhouse structure 12a)
and 11defining an aperture;  12(Figures 2,4,5 Reference 3, See aperture through which the water is released)
14 Chen doesn’t teach:
A water assembly having a misting conduit in fluid communication with a water source and positioned adjacent said at least one solar panel and defining an aperture; 
A water pump electrically connected to said misting conduit and operable to force water through said aperture when actuated. 
Wherein the solar panel is a photovoltaic panel 
a wiper assembly operably coupled to said at least one photovoltaic panel, said wiper 15assembly including a pulley system and a wiper blade movable along said at 16least one photovoltaic panel when said pulley system is actuated.
Gross, in a related art of solar panels, teaches:
A solar assembly including at least one solar photovoltaic panel to receive solar energy; (Figure 17, Reference 770, para0002,0007,0060,0058)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the solar panels of Chen with the photovoltaic panels as taught by Gross to allow the plant growing apparatus to be self-powered without any external source of power (Gross-para0060). 
Chen doesn’t teach but Gross further teaches:
a wiper 2assembly operably coupled to said at least one photovoltaic panel, (para0058,0059 “cleaning assembly”)
said wiper assembly 3including a pulley system (Figure 17, Reference 780)
and a wiper blade movable along said at least one photovoltaic panel (Figure 17, Reference 1710)
when said pulley system is actuated (para0058, 0059 “cleaning motor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the solar panels of Chen such that it comprises a wiper assembly as taught by Gross to remove dust and debris off the PV panel to maximize efficiency (Gross-para0058,0059). 
Chen doesn’t teach but Gross further teaches:
A water assembly having a misting conduit in fluid communication with a water source (Figure 17, Ref 1790, the reference teaches that 1790 is in fluid communication with a water source (rain water that is captured))
and positioned adjacent said at least one solar panel and defining an aperture; (see how 1790 is positioned adjacent to the solar panel 770, the reference also teaches that the 
A water pump electrically connected to said misting conduit and operable to force water through said aperture when actuated. (Fig 17, Ref 1792, para0058-0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Chen such that it comprises a cleaning assembly as taught by Gross to for an efficient cleaning operation of the PV cell to remove any dust or debris (Gross 0058). 14
Regarding claim 12:
Chen as modified by Gross teaches claim 11. Chen further teaches: 
    PNG
    media_image2.png
    362
    500
    media_image2.png
    Greyscale

wherein said framework includes:  2a mounting member having an elongate and linear configuration positioned along a 3ground surface; (Figure 2, 4, 5, see columnar supports positioned on insides of Reference 11,22 mounting the structure together)
and 4a plurality of support members each having a first end coupled to said mounting 5member and spaced apart from one another, respectively, (Figure 2, 4, 5, Reference 7a, para0037)
and extending away from said mounting member at said predetermined angle. (Figures 2,4,5 support members 7a extend from mounting member at predetermined angle) 
Regarding claim 13:
Chen as modified by Gross teach claim 12. Chen as modified by Gross further teaches:
wherein at least one solar 2panel (photovoltaic panels of Gross modified above) includes a plurality of solar panels (photovoltaic panels of Gross modified above) coupled to said framework at said 3predetermined angle, (Chen: Figures 2,4,5 Reference 21, see how there are at least three solar panels coupled to framework at predetermined angle)
each solar panel (photovoltaic panels of Gross modified above)  being coupled to adjacent support members of said plurality of support members. (Chen: Figures 2,4,5 see how the solar panels 21 are coupled to adjacent support members 7a of the plurality of support members)
Regarding claim 15:
Chen as modified by Gross teach claim 11. Chen doesn’t teach but Gross further teaches:
wherein said pulley system includes:  3a first reel member operably coupled to a first end of said at least one photovoltaic 4panel; (Figure 17, top reel members 780 positioned on first end of 720)
 5a second reel member operably coupled to a second end of said at least one 6photovoltaic panel;  7(Figure 17, top reel members 780 positioned on second end of 720)
a reel motor electrically coupled to said first reel member; (para0058, 0059 “cleaning motor”)
and a pulley cable having a continuous construction and movably extending between said 9first reel member and said second reel member and operable when said reel 10motor is actuated. (Figure 17, Reference 1720, para0058-0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the solar panels of Chen such that it comprises a wiper assembly as taught by Gross to remove dust and debris off the PV panel to maximize efficiency (Gross-para0058,0059). 
Regarding claim 16:
Chen as modified by Gross teach claim 15. Chen doesn’t teach but Gross further teaches:
wherein said wiper blade is 2continuously movable back and forth between said first end and said second end of said at 3least one photovoltaic panel when said reel motor is actuated  (Figure 17, Reference 1710, para0058-0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the solar panels of Chen such that it comprises a wiper assembly as taught by Gross to remove dust and debris off the PV panel to maximize efficiency (Gross-para0058,0059). 
Regarding claim 17:
Chen as modified by Gross teach claim 11. Chen further teaches:
wherein said lighting assembly (Figures 2,4,5, Reference 5) is coupled to a bottom side of said solar panel (Figures 2,4,5 Reference 21)
Regarding claim 19:
Chen as modified by Gross teach claim 11. Chen further teaches:
wherein said light assembly includes a removable transparent cover. (Figure 1a-1b, Reference 2, para0016,0037)
Claim(s) 4/14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et a. (US20120174478A1-Herein Chen) in view of Gross (US20190372513A1-Herein Gross),  and in view of May (US20170006785A1).
Regarding claim 4:
Chen as modified by Gross teach claim 2. Chen as modified by Gross doesn’t teach:
wherein said framework includes a pair of auxiliary members
 each coupled to an outermost support member of said plurality of 3support members
and each of said pair of a auxiliary members being positioned at an angle 4different than said predetermined angle for operably supporting said at least one 5photovoltaic solar panel and positioned adjacent ends of said planting bed.
May teaches:

    PNG
    media_image3.png
    532
    885
    media_image3.png
    Greyscale

A plant growing apparatus(figures and abstract)
Comprising a plurality of support members (Figures 1-2, above)
A pair of auxiliary members each coupled to an outermost support member of said plurality of 3support members (Figures 1-2, above)
and each of said pair of  auxiliary members being positioned at an angle 4different than said predetermined angle for operably supporting said at least one 5photovoltaic solar panel (auxiliary members support panel 102 and are positioned at an angle different relative to panel 102)
and positioned adjacent ends of said planting bed. (See how the auxiliary members are positioned adjacent ends of the planting bed 133)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plant growing system of Chen such that it comprises auxiliary members as taught by 
Regarding claim 14:
Chen as modified by Gross teach claim 13. Chen as modified by Gross doesn’t teach:
wherein said framework includes a pair of auxiliary members
each coupled to an outermost support member of said plurality of 3support members
and each of said pair of auxiliary members being positioned at an angle 4different than said predetermined angle for operably supporting said at least one 5photovoltaic solar panel and positioned adjacent ends of said planting bed.
May teaches:

    PNG
    media_image3.png
    532
    885
    media_image3.png
    Greyscale

A plant growing apparatus(figures and abstract)
Comprising a plurality of support members (Figures 1-2, above)
A pair of auxiliary members each coupled to an outermost support member of said plurality of 3support members (Figures 1-2, above)
and each of said pair of a auxiliary members being positioned at an angle 4different than said predetermined angle for operably supporting said at least one 5photovoltaic solar panel (auxiliary members support panel 102 and are positioned at an angle different relative to panel 102)
and positioned adjacent ends of said planting bed. (See how the auxiliary members are positioned adjacent ends of the planting bed 133)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plant growing system of Chen such that it comprises auxiliary members as taught by May to allow for the members to extend telescopically and create more interior space in the plant growing apparatus. 
Response to Arguments
Applicant's arguments filed 05/13/2021 have been fully considered but they are not fully persuasive. 
	Regarding applicant’s argument that Chen in view of Gross and in view of Iwai does not teach “the water assembly having a misting conduit positioned proximate a solar panel.” See page 13-14. The applicant argues “the nozzles are significantly below the solar panels such that gravity alone would make it impossible for water from the nozzles to fall onto the solar panels as to cool them.” The examiner points out that the claims nowhere require that the watering assembly is used for cooling or maintaining the solar panels and that the claims merely require the assembly to be positioned proximate/adjacent to the solar panels. I.e. the watering assembly could be interpreted as one to water the plants growing in the planting beds. However, in light of the amendment changing the positioning from proximate to adjacent the 
	Regarding applicant’s argument that Gross should be withdrawn as prior art. See page 14. This is not found persuasive because the examiner is relying on Gross to teach the type of solar panel used and the wiper cleaning assembly and not the greenhouse itself. The combination of Chen which teaches the greenhouse and Gross which specifies the PV cell and cleaning mechanism discloses the claims above. Of one ordinary skill in the art would have combined the greenhouse of Chen which alone already discloses the use of solar panels with the solar panels of Gross for providing a self-sufficient energy source to the greenhouse such that it does not require backup energy from anywhere else. 
	Regarding applicant’s argument the Chen does not teach “interchangeable light coloring panel that produces light of a predetermined wavelength”. This is not found persuasive because Chen discloses that one or more LED lights can be used and configured to emit blue, red, or green light at any predetermined wavelength. The LED light can emit whatever light is necessary to see the growth benefits/changes required by the user. See para0036. 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
SHADA ALGHAILANI
Examiner
Art Unit 3643